DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the Applicant's reply filed June  3, 2021 to
the Non-Final rejection mace on December 3, 2021.
Applicant’s arguments over the 35 U.S.C. 103(a) rejection of claims 21-34  over over DeJovin et al. (US 7439241) in view of Tamarkin et al. (US 20090130029 A1) and Chibret (US5000936) is not persuasive. The rejection is herewith maintained. 
Applicant argues the primary reference fails to teach the base of the claimed formulation.  It is Examiners contention that the rejection is based on an obviousness not anticipatory type rejection. Furthermore, Applicant argues the secondary reference teaches a laundry list of components and is not even drawn to a cream formulation, like that of the instant claims.  The Examiner points out that the claims are broadly drawn to components but not specifically to a cream formulation.   A specific cream formulation would have amounts and components distinguishing it from other types of formulations.  Regardless, it is Examiners contention that Chibret teaches claimed components in an ointment formulation which overlap with the claims.  The arguments are unpersuasive.
Applicant’s arguments over the 35 U.S.C. 103(a) rejection of claims 21-34  over Shanler et al. (Successful Treatment of the Erythema and Flushing of Rosacea Using a Topically Applied Selective al-Adrenergic Receptor Agonist, Oxymetazoline. November 2007, Vol 143, No. 11) in view of DeJovin et al. (US 7439241),Tamarkin et al. (US 20090130029 A1) and Chibret (US5000936) is not persuasive. The rejection is herewith maintained.  Similar to the arguments 
Applicant’s arguments with respect to the ODP rejections are persuasive. 
See rejections below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a 
Claims 21-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over DeJovin et al. (US 7439241) in view of Tamarkin et al. (US 20090130029 A1) and Chibret (US5000936). 
DeJovin et al. teaches that rosacea develops gradually starting as frequent blushing and frequent irritation of the facial skin. More advanced rosacea is characterized by a vascular stage where patients display increasingly severe erythema (abnormal redness of the skin) and telangiectasia (visible red lines due to abnormal dilatation of capillary vessels and arterioles). Pimple-like eruptions, which may be solid (called papules or nodules) or puss filled (known as pustules) may develop. Such eruptions often look like acne, but whiteheads or blackheads (common symptoms of acne) are not normally present (col 1 lines 35-45). DeJovin et al. teaches methods, compounds, and topical skin formulations for treatment of rosacea and its symptoms (col 1 lines 13-16). The compounds of the reference include oxymetazoline (see specifically, col 7). The reference teaches emulsifiers, preservative, a viscosity- adjusting agent, etc. Example 10 teaches 0.05% oxymetazoline. However, the general disclosure teaches the compound used in about 0.01 to about 5%, or from about 0.05% to about 1% or about 0.1% to about 0.2% (col 13 lines 56-62). Pharmaceutically acceptable acid addition salts include, but are not limited to, hydrochloride, hydrobromide, hydroiodide, nitrate, etc (Col 20, lines 5-6). Typically, one to four applications per day are recommended during the term of treatment.  DeJovin et al. teaches topical skin formulations for treatment of rosacea including anti-rosacea agents inclusive of compounds represented by Formula I which are alpha..sub.2 adrenoceptor agonists (reads on claims 5-6 and 18-20). The reference teaches the compounds of the invention are delivered to 
The reference does not specify the medium chain triglycerides as recited in the claim. 
Tamarkin et al. teaches a pharmaceutical or cosmetic vehicle composition an organic carrier such as medium chain triglyceride (MCT) oil (claim 2), Diisopropyl adipate, oleyl alcohol, and lanolin, stearyl alcohol, polyethylene glycol stearate, Macrogol Cetostearyl Ether.  A preferred buffer is citric acid and sodium hydroxide. methyl parabenpropyl paraben butylated hydroxy toluene and butyl hydroxy anisol chelating agent is selected from the group consisting of ethylenediaminetetraacetic acid (EDTA), water. n some embodiments of the composition the surface-active agent is a liquid or a combination comprising a solid and a liquid. In some embodiments of the composition the surface active agent is selected from the group consisting of a polysorbate, polyoxyethylene (20) sorbitan monostearate, polyoxyethylene (20) sorbitan monooleate, a polyoxyethylene fatty acid ester, Myrj 45, Myrj 49, Myrj 52 and Myrj 59, a 
Chibret teaches an anti-allergic agent for local administration compising an ointment. The ointment contains a self emulsifying base which ensures the stability of the preparation: Tefose 63; an agent helping the diffusion and absorption of the Product: Labrafil M 2130 CS; an emollient agent helping the spreading and decreasing the fatty feeling: Propylene Glycol Dipelargonate; a fatty agent: thick paraffin oil, an emollient agent: Cetiol B, a moisturizing agent which maintains the skin humidity: glycerol and two preservatives agents: methyl p. hydroxybenzoate and propyl p. hydroxybenzoate.
.


Claims 21-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shanler et al. (Successful Treatment of the Erythema and Flushing of Rosacea Using a Topically Applied Selective al-Adrenergic Receptor Agonist, Oxymetazoline. November 2007, Vol 143, No. 11) in 
 
Shanler et al. teaches a preparation of oxymetazoline hydrochloride, 0.05%, solution (reads on an excipient) was applied once daily to the affected area of the face of a patient with Erythematotelangiectatic rosacea. The recitation treatment is maintained for at least about 10 days after at least three weeks of treating the lesion, is rendered obvious by the teaching of Shanler.  Shanler states that the treatment was successful.  
 The reference fails to specify the emollient as recited in the claim. 
DeJovin et al. teaches that rosacea develops gradually starting as frequent blushing and frequent irritation of the facial skin. More advanced rosacea is characterized by a vascular stage where patients display increasingly severe erythema (abnormal redness of the skin) and telangiectasia (visible red lines due to abnormal dilatation of capillary vessels and arterioles). Pimple-like eruptions, which may be solid (called papules or nodules) or puss filled (known as pustules) may develop. Such eruptions often look like acne, but whiteheads or blackheads (common symptoms of acne) are not normally present (col 1 lines 35-45). DeJovin et al. teaches methods, compounds, and topical skin formulations for treatment of rosacea and its symptoms (col 1 lines 13-16). The compounds of the reference include oxymetazoline (see specifically, col 7). The reference teaches emulsifiers, preservative, a viscosity- adjusting agent, etc. Example 10 teaches 0.05% oxymetazoline. However, the general disclosure teaches the compound used in about 0.01 to about 5%, or from about 0.05% to about 1% or about 0.1% to about 0.2% (col 13 lines 56-62). Pharmaceutically acceptable acid addition salts include, but are not limited to, 
Tamarkin et al. teaches a pharmaceutical or cosmetic vehicle composition an organic carrier such as medium chain triglyceride (MCT) oil (claim 2), Diisopropyl adipate, oleyl alcohol, and lanolin, stearyl alcohol, polyethylene glycol stearate, Macrogol Cetostearyl Ether.  A preferred buffer is citric acid and sodium hydroxide. methyl parabenpropyl paraben butylated hydroxy toluene and butyl hydroxy anisol chelating agent is selected from the group consisting of ethylenediaminetetraacetic acid (EDTA), water. n some embodiments of the composition the 
Chibret teaches an anti-allergic agent for local administration comprising an ointment. The ointment contains a self emulsifying base which ensures the stability of the preparation: Tefose 63; an agent helping the diffusion and absorption of the Product: Labrafil M 2130 CS; an 
It would have been obvious to one of ordinary skill in the art at the time of the invention to treat inflammatory lesions with oxymetazoline in an emollient. The motivation comes from the teaching that oxymetazoline hydrochloride, 0.05%, is useful in treating Erythematotelangiectatic rosacea; and further by DeJovin et al. that advanced rosacea is characterized by a vascular stage where patients display increasingly severe erythema (abnormal redness of the skin) and telangiectasia (visible red lines due to abnormal dilatation of capillary vessels and arterioles); pimple-like eruptions, which may be solid (called papules or nodules) or puss filled (known as pustules) may develop. Additionally, DeJovin describes a topical carriers useful are those well-known in the art (see 1.3 Topical Formulations of the Invention). Hence, a skilled artisan would have had reasonable expectation of successfully treating advanced rosacea with oxymetazoline hydrochloride in an emollient. Additionally, the determination of optimal or workable concentration of the medium chain diglycerides by routine experimentation is obvious absent showing of criticality of the claimed concentration. One having ordinary skill in the art would have been motivated to do this to obtain the properties of the organic carrier as a solvent in the composition.
Conclusion
	No claims allowed.
The arguments are not persuasive and the rejection is made FINAL.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Layla Soroush whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Shibuya, can be reached on (571) 272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).